       Case 2:17-cv-00122-DPM Document 44 Filed 12/28/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

B&L FARMS PARTNERSHIP; DOUBLE A FARMS;
NJ&B PARTNERSHIP; NEIL CULP; ALLEN CULP;
PAM CULP; JILL CULP; RONNIE GEORGE;
R. P. GEORGE; BRIAN CHASTAIN FARMS;
JOSH BARTLETT; RANDLE FORAN, dfb/a
Randle Foran Farms; BORDERLINE FARMS JV;
and WILSON APPLICATION, LLC;                                 PLAINTIFFS

v.                        No. 2:17-cv-122-DPM
MONSANTO COMPANY and
BASF CORPORATION                                           DEFENDANTS

                                 ORDER
     Motion, Doc. 43, noted. Update on settlement of class claims
appreciated.     Because of the transfer, Doc. 41, this Court is unsure
whether it has authority to act as requested.          The Court therefore
requests the parties' thoughts, either by joint report or further briefing
on the motion.
     So Ordered.



                                  D.P. Marshall  fr.
                                  United States District Judge
